Case 9:18-cv-01472-TJM-TWD_ Document 89-4 Ftied 08/03/21 rags of s
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 25 of 4

this by conducting false accusations to report to her superiors in hones
to obtain permission to place plaintiff on a GPS monitoring devices and
d. defendant No. 7 discriminated against plaintiff in repeatedly and
unnecessarily dehumanized, belittled and degraded plaintiff as an
“under-class" of society; and
e. defendant No. 9 as described ahove, acted arbitrary and canoricious
by creating, modifying and/or immosing special condition 13(bb), which
restricted plaintiff contact with his fiancee despite it is not in
relation to plaintiff's criminal history or the States interest.
68. Ry actions of defendants, and each of them, as described above, carried
out in their official and/or individual capacities failed to adhere to their
own Official Policy, as set forth in directive #9591 Parental Contact
Protocol, including but not Limited to;
a. defendants failed to conduct an investigation to determine "if"
plaintiff should he restricted or harred from any/all contact with his
Children; and
b. defendants over-ruled the authority and the provisions of a Lawful
Family Court Order without the request of judictal intervention: and
ec. defendants failed to notify plaintiff in writine their decision;
which deprived plaintiff of anv means to anneal naroles decision.
69. By actions of defendants, and each of them, as described above, acted and
continues to act arbitrary and capricious by creatine, modifying and/or

imposing conditions that are not related to plaintiff's criminal history or

the States interests.

(25)
Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 2 of 15
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 26 of 40

70, As a further proximate result of the acts and omissions of each of the
defendants, plaintiff has suffered and continues to suffer severe humiliation,
mental anguish, emotional and physical distress which has manifested in
physical symptoms of nausea, headaches, sleeplessness and sickness.
71. The acts and omissions of each of defendants were carried out in a
deliberated, calculating, willing, intentional and malicious manner, and with
the specific intent to injure and oppress plaintiff; by reason of this
infaittonally wrongful and unlawful conduct, plaintiff is entitled to
injunctive relief from defendant(s) No. 1-9 and monetary damages from
defendant(s) No. 4-9.
THIRD CLAIM
(Substantive Due Process)

72, Plaintiff replead and realleze paragraph 1 throuch 71, inclusive, of this
complaint, each of which is incorporated hy this reference.
73. By actions of defendants, and each of then, as described above, carried
out in their official and/or individual capacities and under color of the Law,
have intentionally subjected plaintiff to deprivation, infringement, and
abridement of rights and privileges and immunities secured by the Constitution
and laws of the United States including, but not Limited to;

a. the rights to equal protection of the Laws as guaranteed by the

Fourteenth Amendment of the United States Constitution; and

b. the fundamental liberty interest of natural parents in the care,

custody, and management of their children, that is protected by

Substantive due process: and

c. the right to form and preserve certain intimate and familial human

relationships without intrusion by the State.
74, Defendants deliberately barred plaintiff any/all contact with his

(26)
aS ON Oe iD oo eene nt Peet ueroto to. paggo? ofan

Children, in defiance of the provision of a Lawful Family Court Order,
judicial intervention and factual justification to do so.
75. In firtherance, defendants deprived vlaintiff access to family members
and cohabitation with a partner of the onposite sex; defendants failed to
nrovide these protective factors that is conducive to relapse prevention and
ensures that plaintiff has someone who can offer supnort if needed.
76. As a further proximate result of the acts and omissions of each of the
defendants, plaintiff has suffered and continues to suffer sevare humiliation,
mental anouish, emotional and physical distress which has manifested in
physical symptoms of nausea, headaches, sleenlessness and sicknass.
77. The acts and omissions of each of defendants were carried out in a
deliberated, calculatine, willing, intentional and malicious manner, and with
the specific intent to injure and onoress plaintiff; by reason of this
intentionally wrongful and unlawful conduct, plaintiff is entitled to
injunctive relief from defendant(s) No. 1-9 and monetary damages from
defendant(s) No. 4-9.
FOURTH CLAIM
(Procedural Due Process)

78, Plaintiff replead and reallege paragraph 1 through 77, inclusive, of this
complaint, each of which is incorporated by this reference.
79. By actions of defendants, and each of them, as described above, carried
out in their offictal and/or individual canacities and under color of the Law,
have intentionally subjected plaintiff to deprivation, infringement, and
abridement of rights and privileses and imminities secured by the constitution
and laws of the United States ineluding, but not Limited to;

a. the right to equal protection of the Laws as guaranteed by the

Fourteenth Amendment of the United States Constitution; and

(ar)
Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 4 of 15
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 28 of 40

b. the right to be free from deprivation of a significant life, Liberty,
or property interest, which ts protected by the Fourteenth Amendment of
the United States Constitution; and
c. the fundamental right to be heard and challenge the deprivation of a
meaningful relationship between Father and Son, that is guaranteed and
protected by due process of the law under the Fourteenth Amendment of the
United States Constitution.
80. Defendants did not conduct an adequate investigation; considering the
fact, that vlaintiff nad a prior history with his Children, including, living
together, visitation during his incarceration, visitations while on parole and
a standing Lawful Family Court Order, together with the above-said completed
programs.
81. Defendants did not notify plaintiff in writing of their decision; which
plaintiff was not afforded the opportunity to challenge and/or appeal paroles
decision in barring plaintiff contact with his Children.
82. Defendants deprived plaintiff any/all contact with his Children without a
pre- or post deprivation hearing, in light of, the validity and provisions of
a Lawful Family Court Order; defendants therefore violated plaintiff's
procedural due process.
83. As a further proximate result of the acts and copinie ei of each of the
defendants, plaintiff has suffered and continues to suffer severe humiliation,
mental anguish, emotional and physical distress which has manifested in
physical symptoms of nausea, headaches, sleeplessness and sickness.
84, The acts and omissions of each of defendants were carried out in a
deliberated, calculating, willing, intentional and malicious manner, and with
the specific intent to injure and oppress plaintiff; by reason of this

intentionally wrongful and unlawful conduct, plaintiff is entitled to
(28)
9:18-cv- : -
oa ee OTe MMAR ORSCUIRGNEES. Filed OWOIEO. Pages of 40

injunctive relief fron defendant(s) No. 1-9 and monetary damages from
defendant(s) No. 4-9. ,

85. Plaintiff has not requested relief in State or Federal court related to
the ahove-said action.

85, Plaintiff has never filed a law suit in any State or Federal court.
WHEREFORE, plaintiff request judement against defendants, and each of then,
for:

1. Actual and/or compensatory damages in favor of the plaintiff and against
each defendant in the amount to be ascertained at the time of trial;

2. Interest on any compensatory damages awarded;

3. Injunctive relief against defendants for any further barring of contact
with plaintiff's and his Children; and any/all varole conditions that
restricts plaintiff's from living with his wife or contact with her; and, any
other varole condition that is not in direct relation to plaintiff's offense:
4. Reasonable attorney’s fees and costs incurred; and

5. Such other and further relief as the court may deem just and proper.

Dated: December 15 , 2019

(Lameity €.courclo, AL
Timothy E. Lando, Jr.
Din # 06A5781

SWORN TO BEFORE ME THIS Marcy Correctional Facility

DAY OF . P.O. Box 3600

9 cwcaempene

Marcy, N.Y. 13403-3600

 

NOTARY PUBLIC

(29)
precsmurace:

Sob ea te Cease H nma year

en er ete tures ormnesan wrest

Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 6 of 15

 

 

Reno eee

ne
3
WP RU ars SAMA

*
ee
&
et
ree

REN ery SA

Lubnahd

 

 

 

 
 

 

 

 

 

 

 

 
 

praia
pine Anis
f = ti

 

 
: Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 9 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 
: Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 10 of 15

 

 

 

 

 

 

 

tai)
oper
SE Eyed wis

 

 

 

 

 

 
: Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 -Page 11 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 
We eatery WReAsy Catarcette

  
 
 

 

Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 12 of 15
seats Se 2 :

   

Phoenix, NY 13135

February 2, 2018

Anthony J. Annucei, Acting Commissioner

NYS Department of Corrections & Community Supervision
1220 Washington Avenue, Building 2

Albany, NY 12296

Telephone: (518) 457-8126

Dear Honorable Annucci:

Oe ee Yer igh oh fateh se

  

 

_| an writing this letter with re Yon, Timothy Lando, -dr_ who is.
ago and “doing well. Timothy ‘has

  
 

ereléase completed “A2A and =1s syeeks *aquay =

“currently” on” parole since’ his “release “two” (2) ~

 

 

spect to my son, Tinothy Lando, Jr.. vio is

 

 

 
 
 
 

   

he natu

“=~ There ‘are “a°number “of: ‘things*that I Wish to address (not “just ashis*mother =~
but as a community member) and many of these concerns | bring to your attention are

important. Therefore. I am hopeful, you can or may provide ine some relevant answers
so that I can best understand “why such conditions’ exist.” Three ‘of my most
troublesome concerns are: 1.) Thé ankle bracelet that as placed on him when he
worked for Sysco, which was suppose to be for a 90 day. period which is now well
over a year; 2.) He is engaged, and cannot live with his fiancee “(Cherrie
Piscitelli) but she can spend two nights a week with her (Wednesday and Sunday).
Cherie was interviewed by his prior parole office, and she clearly indicated that
she. was. fully ‘aware of his.sex offender charge and “accepted him for the man he is
today.” However, she is forced to live in a separate house (the difficulty of this
arrangement is outrageous, not to mention the hardship it entails financially).
What.-happens when they -are married? and 3.) He is not allowed around fami ly,
especially if there are children. This is outright wrongful and undermines all his
rehabilitative efforts during his incarcerations and while on parole.

(36)
Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 13 of 15 ~

Page two of two
Mr. Annucci

My son's crime was with a fifteen year old girl, who has forgiven Timothy in
her adult lifetime. Allowed him to transition forward and he has. Timothy's Sex
Offender Counselor clearly indicated and stated to the Main Parole Office, “the
incentives for doing good on parole do not exist in the life of Mr. Lando because,
the more good he does, the worse he is treated.” She has repeatedly stated, “95%
of the participating parolees (with sex offense) in her program have far greater
privileges than my son. ”

I find it extremely difficult to believe that if you maintain good behavior,
complete your recommend programming and obey the rules that govern conduct (inside
and out) that these factors have no significance impact on the granting of parole
and/or privileges. In my son Timothy's case, they are totally disregarded but yet
he has been recognized for doing really good on parole. But why can’t “he five
with his fiancee, visit with his family, have the ankle bracelet removed, and
pictures of his children on the wall.” This is insane and uncalled for.

I need help to understand “why, after all the good Timothy is doing on
Parole that he is going backwards?”

Before closing, my son Timothy has passed both his lie detector test and one
of the questions in the last was (recently taken), “Did you never lie to your
Parole Office?” And he said, “No.” In the turn of events, his curfew was far
restricted and most significantly, “he cannot go to his fiancee house
anymore,” Timothy passed the test, and didn’t fail. The gravity of these penalties
have an impact especially “when he cannot go to his fiancee’s house?” Ms.
Piscitelli is a grown woman, does not use drugs or drink, is employed with a good
job and is very mature.

Await your response and thanking you in advance.
Sincerely,
Date: February __—s,_-« 2018
Susan Rattray

(37)
IS
Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 14 of

| vorx | Corrections and
: pIATE | Community Supervision
' ANDREW M. CUOMO ANTHONY J. ANNUCCI
Governor : Acting Commissioner

a March 13, 2018

Ms, Susan Rattra

  

Phoenix, New York 13135
. Dear Ms, Rattray:

i Acting Commissioner Annucci:has ‘asked me to respond to-your letter to him regarding
the conditions to which your son, Timothy Lando, has been subjected while under
supervision. : | : oS.

The New York State De

 

 

 

 

  

   

  

 

Sa os A ce en ee ee ee

 

These factors are regularly reviewed by ‘the Parole. Officer with the ‘supervisor to
determine the appropriateness of each being used for the benefit of the parolee and
society. It is expected that when: the Jesults of future polygraph examinationé are
favorable, consideration can be given to permit more frequent contact and/or residence
‘with his fiancée and to relax the curfew hours and GPS monitoring.
ie i

Should your son have any questions he is encouraged to discuss these issués with his
Parole Officer, ; <<

. Sincerely,

   

‘Deputy. Commissioner

cc: Kenneth Gilbert, Regional Director, Central NY Region
Central Files ~ DIN 0645784
Reference #20180214-1 23032

 

 

 

 

 

 

 

 

Thr Unetowne rank. An eon eee ee (38)
Case 9:18-cv-01472-TJM-TWD Document 89-4 Filed 08/03/21 Page 15 of 15

“NEW ;
york | COrrections and

staTE | Community Supervision

  
 

ANDREW M. CUOMO ANTHONY J. ANNUCCI
Governor Acting Commissioner

March 23, 2018

Ms. Cherri Piscitelli

68 Lock Street

Apartment 1A

Phoenix, New York 13135

Dear Ms. Piscitelli:

Acting Commissioner Annucci has asked me to respond to your letter to him regarding
questions you have about the Supervision of your fiancé, Timothy Lando, Jr.

After reading your letter, it is clear that you are supportive of him. He is fortunate to have your
Support to assist in his successful reintegration into the community.

You begin your letter by listing several accomplishments Mr. Lando has made since being
released to supervision and ask when he will receive or be restored privileges for these
accomplishments. You also ask if Mr. Lando-is being punished by having restrictions placed
on contact with you, extended curfew hours, and his still being on GPS.

The New York State Department of Corrections and Community Supervision takes into
consideration many factors when making casework decisions. The results of polygraph
examinations are significant and can also influence these decisions,

These factors are regularly reviewed by the Parole Officer with the supervisor to determine
the appropriateness of each to benefit the parolee and society. It is expected that when the
results of future polygraph examinations are favorable, consideration can be given to permit
more frequent contact and/or residence with you and to relax the curfew hours and GPS

monitoring.

Should your fiancé have any questions, he is encouraged to discuss them with his Parole
Officer.

Sincerely,

thon Claded

Steven A. Claudio
Deputy Commissioner

ce: Kenneth Gilbert, Regional Director, Central NY Region
Central Files - DIN 06A5781
Reference #20180131-135506

 

The Harriman State Campus, 1220 Washington Avenue, Albany, NY 12226-2050 | (518) 457-8126 | www.doccs.ny.gov

(39)

rag
